Citation Nr: 1232831	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for residuals of head trauma, to include memory loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to head trauma.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1993 to March 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran now resides in California, so the matter is now handled by the RO in Los Angeles, California.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  Although not claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Veteran requested a hearing before the Board but cancelled that request in June 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a low back disorder, a neck disorder, residuals of head trauma to include memory loss, and an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to head trauma.

The Veteran asserts he received head trauma, back, and neck injuries as a result of falling from a tree while freeing communications wire in Pataya, Thailand in May 1995.  See May 2009 VA Form 9.  He states he was knocked unconscious for about a day and a half and treated in the field hospital.  Id.  As a result of his injuries, the Veteran asserts he also now suffers from depression and anxiety.  Id.

The Board notes the Veteran's DD-214 indicates his primary specialty was a field wireman.  Additionally, the Board notes that while seeking treatment in 2008, the Veteran reported he had a traumatic brain injury with loss of consciousness for one and a half days in 1995.  See January 2008 VA outpatient note.  A magnetic resonance imaging (MRI) revealed small scattered foci of fluid attenuated inversion recovery (FLAIR) and T2 hyperintensity in the white matter of the cerebral hemisphere, nonspecific, which was noted to be possibly due to minimal microvascular ischemic change, but possibly also was post-traumatic.  See January 2008 MRI.  Furthermore, the Veteran's physician stated that his memory decline was secondary to depression and head injury.  See February 2008 VA outpatient note.  

The Board finds that further development is necessary.  VA has a duty to assist a claimant in obtaining evidence, including the procurement of pertinent records and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The duty to assist has not been met.  

First, the Veteran's complete personnel file should be obtained and associated with the claims file.  Any treatment reports pertaining to the Veteran from the field hospital in Pataya, Thailand from May 1995 should be obtained and associated with the Veteran's claims file.  Additionally, all updated VA and private treatment records should be obtained.  

To date, no medical opinions regarding the nature and etiology of his claimed disorders are of evidence.  As such, the Veteran should be afforded VA examinations for his claimed disorders and medical opinions should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After securing the proper authorizations where necessary, obtain any updated VA and private treatment records.  

Additionally, obtain records from the field hospital in Pataya, Thailand from May 1995 and ensure that the Veteran's complete personnel 201 file has been obtained.

All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, afford the Veteran a VA examination for his low back disorder and neck disorder.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment and personnel records.  All current low back and neck disorders should be noted.

For each low back and neck disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the low back and/or neck disorder is causally or etiologically related to service, to include the claimed fall during service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his back/neck disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  Afford the Veteran a VA examination for head trauma.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current disorders resulting from head trauma should be diagnosed.  After the claims file is reviewed, for each diagnosed disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder is causally or etiologically related to service, to include the reported fall during service.  The Veteran's claim of memory loss must be discussed within the context of the examination and opinion.  

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

4.  Afford the Veteran a VA examination for an acquired psychiatric disorder, to include depression and anxiety.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current psychiatric disorders should be diagnosed.  After the claims file is reviewed, for each diagnosed disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the psychiatric disorder is causally or etiologically related to service, to include the reported fall during service, or is proximately due to or aggravated by his low back, neck, or head trauma disorders.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his psychiatric disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

6.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


